ACCEPTED
                                                                                                             03-15-00033-CV
                                                                                                                     6668341
                                                                                                  THIRD COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                                        8/26/2015 4:15:16 PM
                                                                                                           JEFFREY D. KYLE
                                                                                                                      CLERK
                       LAWRENCE P. SCHAUBHUT, SR.
                                     ATTORNEY AT LAW
                              3839 Bee Caves Road, Suite 100                                 FILED IN
                                   Austin, Texas 78746                               3rd COURT OF APPEALS
Lisa Tapia – Legal Assistant                                                     Phone AUSTIN,
                                                                                          (512) 330-9656
                                                                                                   TEXAS
schaubhutsr@austin.rr.com                                                        Fax:     (512) 330-9528
                                                                                     8/26/2015 4:15:16 PM
____________________________________________________________________________________________________________
                                                                                       JEFFREY D. KYLE
                                             August 26, 2015                                  Clerk

Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547

RE:     Court of Appeals Number: 03-15-00033-CV
        Trial Court Case Number: D-1-FM-11-001152;
        In the Interest of J.V.; In the 353rd Judicial District Court, Travis County, Texas
        Style: Richard Velsor v. Claire Elko

Dear Mr. Kyle:

       This letter is in response to your letter dated August 25, 2015 regarding the
deadline on filing our response to the above-referenced matter.

       We have reached a settlement agreement with Tiffany Crouch Bartlett who is
representing the Appellant, Richard Velsor and we are currently fine tuning a proposed
Modified Order Establishing the Parent-Child Relationship.

        I have been unable to reach Ms. Bartlett so I am attaching 2 emails from her
reflecting our agreement.


Sincerely,


Lawrence P. Schaubhut, Sr.

Cc: client
Tiffany Crouch Bartlett
Enclosures as noted